Citation Nr: 9918679	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  88-48 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of Agent 
Orange exposure to include respiratory disease; skin rash; a 
liver disorder; memory loss/an acquired psychiatric disorder; 
a back disorder; and a muscle condition.

(The issue of clear and unmistakable error in a June 1990 
Board decision denying service connection for post traumatic 
stress disorder (PTSD) is the subject of separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 1987 and April 1988 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for 
residuals of Agent Orange exposure.

The Board remanded the case in June 1990 pursuant to a 
decision of the United States District Court in Nehmer v. 
United States Veterans Administration, 712 F. Supp. 1404 
(N.D. Cal. 1989) (invalidating portions of Secretary's 
regulations relating to Agent-Orange-related claims that 
imposed too strict a test for establishing service connection 
and failed to give benefit of doubt), which voided all 
benefit denials under VA regulations then in effect that 
governed Agent Orange cases and which remanded the case to VA 
for changes in the regulations in accordance with the court's 
decision.

The case was held in abeyance until the new Agent Orange 
regulations were promulgated.  In May 1994, the RO denied 
service connection for residuals of Agent Orange exposure to 
include a respiratory disorder; skin rash; a liver disorder; 
a back disorder; an acquired psychiatric disorder (claimed as 
depression, fits of anger, and memory loss); and a muscle 
condition.

In March 1995, the Board denied the claim for service 
connection for residuals of Agent Orange exposure to include 
respiratory disease; skin rash; a liver disorder; memory 
loss/an acquired psychiatric disorder; a back disorder; and a 
muscle condition as not well grounded.  The veteran appealed 
the Board's decision to the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims (Court), and in an August 13, 1998, Memorandum 
Decision, the Court vacated the Board's March 1995 decision 
on the Agent Orange claim and remanded the matter to the 
Board.


FINDINGS OF FACT

1.  The veteran was diagnosed as having bronchitis in the 
1980's.

2.  Bronchitis is not among the disorders listed in section 
3.309(e) for which a presumption of service connection is 
provided based on exposure to Agent Orange.

3.  No medical evidence has been presented or secured to 
render plausible a claim that a current respiratory disorder, 
if any, is the result of a disease or injury incurred in 
service including exposure to Agent Orange.

4.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran has a current skin 
disorder or that a current skin disorder, if any, is the 
result of a disease or injury incurred in service including 
exposure to Agent Orange.

5.  On a July-August 1986 VA medical center (VAMC) discharge 
summary a diagnosis of "elevated liver function studies" 
was rendered; a liver biopsy did not reveal any disorder 
among those listed under section 3.309(3) of VA regulations.

6.  No medical evidence has been presented or secured to 
render plausible a claim that a current liver disorder, if 
any, is the result of a disease or injury incurred in service 
including exposure to Agent Orange.

7.  The veteran has been diagnosed as having PTSD and a 
personality disorder; these are not among the disorders 
listed in section 3.309(e) for which a presumption of service 
connection is provided based on exposure to Agent Orange.

8.  No medical evidence has been presented or secured to 
render plausible a claim that a current psychiatric disorder, 
if any, is the result of a disease or injury incurred in 
service including exposure to Agent Orange.

9.  The veteran has been diagnosed as having myopathy and 
polymyalgia/polyarthralgia syndrome; these are not among the 
disorders listed in section 3.309(e) for which a presumption 
of service connection is provided based on exposure to Agent 
Orange.

10.  No medical evidence has been presented or secured to 
render plausible a claim that a current muscle disorder, if 
any, is the result of a disease or injury incurred in service 
including exposure to Agent Orange.

11.  The veteran has been diagnosed as having chronic low 
back pain which is not among the disorders listed in section 
3.309(e) for which a presumption of service connection is 
provided based on exposure to Agent Orange.

12.  No medical evidence has been presented or secured to 
render plausible a claim that a current back disorder, if 
any, is the result of a disease or injury incurred in service 
including exposure to Agent Orange.


CONCLUSION OF LAW

The claims for service connection for respiratory disease; 
skin rash; a liver disorder; memory loss/an acquired 
psychiatric disorder; a back disorder; and a muscle condition 
due to exposure to Agent Orange are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Introduction section of this decision, the 
Court vacated the Board's March 1995 decision on the claim 
for service connection for residuals of Agent Orange exposure 
to include respiratory disease; skin rash; a liver disorder; 
memory loss/an acquired psychiatric disorder; a back 
disorder; and a muscle condition, and remanded the matter to 
the Board.  The Court held that the March 1995 Board decision 
did not meet the "reasons or bases" requirement under 
38 U.S.C. § 7104(d)(1).

Specifically, the Court noted that the record on appeal did 
not contain a copy of the Board's June 1990 decision document 
on the Agent Orange claim, and therefore the Court was unable 
to tell whether the Board had remanded the claim or whether 
it had issued a final decision on the claim.  If the latter, 
the Court noted that the Board should not have denied the 
claim in March 1995 for the reason that it was not well 
grounded but rather should have considered whether new and 
material evidence had been submitted to reopen the claim.  
The Court noted that, if the claim had become final, the 
Board would not have jurisdiction to consider the claim 
absent new and material evidence.  See Barnett v. Brown, F. 
3d 1380, 1383 (Fed.Cir. 1996).

In determining whether the claims for service connection for 
residual disabilities due to Agent Orange exposure are new 
claims, subject to the threshold determination of whether 
sufficient evidence has been presented or secured to render 
them well grounded, or whether some or all of the claims were 
the subject of a prior final denial and are therefore subject 
to a determination of whether new and material evidence has 
been submitted to reopen them, examination of the procedural 
history of the claims is helpful.  In this regard, the Board 
notes that the development of the claims for service 
connection for a muscle disorder and a back disorder warrants 
particular attention.


I.  Procedural History.

In a December 1979 rating decision, the RO denied service 
connection for a back condition (claimed as low back 
pain/injury).  The veteran was notified of this decision in 
December 1979.  He did not appeal it, and it became final.  
38 U.S.C.A. § 7105(c) (West 1991).

In January 1986, the RO received a form letter from the 
veteran's representative stating that the veteran had 
expressed "increased severity in his service-connected 
disabilities" and requesting the RO to obtain certain 
medical records from a VA hospital.  The RO obtained the 
records, which were received in early February 1986, and in 
late February 1986, the RO sent a VA Form 3230, Reference 
Slip, to the veteran's representative which stated, "Veteran 
has no [service-connected] conditions -- what is claim for?"  
On March 19, 1986, the veteran's representative submitted a 
statement indicating that the veteran was claiming service 
connection for a back condition and a muscle disorder.  

In a May 1986 rating decision, the RO denied service 
connection for a back condition, stating that "[t]here is no 
change in the denial of [service connection] for back 
condition".  The RO noted that recent outpatient treatment 
records showed that the veteran currently had a "nonspecific 
myopathy" and denied service connection for a muscle 
condition.  The veteran was notified of this rating decision 
by letter dated May 7, 1986.

In July 1986, the RO received a statement from the veteran 
claiming service connection for, among other things, a skin 
condition which he stated that he felt was "related to 
exposure to Agent Orange in Vietnam."  In August 1986, the 
RO sent the veteran a letter asking him to clarify which 
disabilities he was claiming were the result of Agent Orange 
exposure.  In a statement dated in September 1986, the 
veteran replied that he wished to claim the following 
disabilities associated with Agent Orange exposure:  (1) 
breathing problems; (2) discolored skin and skin rash; (3) 
depression and fits of anger; (4) loss of memory; (5) aching 
joints and muscles; and (6) a liver condition.  The veteran 
also claimed service connection for post traumatic stress 
disorder and stated, "I am not sure whether it is associated 
with Agent Orange or not."  The veteran did not claim 
service connection for a back disorder due to Agent Orange 
exposure.

In a May 1987 rating decision, the RO denied service 
connection for breathing problems, skin rash, memory loss, 
and a liver condition "all secondary to Agent Orange 
exposure" and denied service connection for PTSD.  In the 
rating decision, the RO stated,

Vet[eran] also claimed [service 
connection] for aching joints and muscles 
secondary to Agent Orange exposure but 
[service connection] has previously been 
denied for a myopathy and reconsideration 
will not be made without receipt of new 
and material evidence.

The veteran was notified of this decision in May 1987.  The 
notification did not state that any decision was made 
regarding the claim for aching joints and muscles.

In May 1987, the RO received a notice of disagreement with 
the May 1987 rating decision.  In June 1987, a statement of 
the case was issued on the following claims:  service 
connection for breathing problems, skin rash, memory loss and 
liver conditions secondary to Agent Orange and service 
connection for PTSD.

In June 1987, the RO received from the veteran's 
representative a carbon copy of a typewritten notice of 
disagreement, dated July 10, 1986, which expressed 
disagreement "with the VA decision in letter dated May 7, 
1986 . . . ."  On this copy was a handwritten note from the 
veteran's representative, dated June 26, 1987, which stated,

To Rating B[oar]d.

Vet[eran] was in about this appeal.  He 
said he got his copy but for some reason 
orig[inal] was lost by us.  Consider this 
a timely filed appeal on the issues of 
back and muscle cond[ition]s as shown on 
rating 4-30-86.

In July 1987, the RO issued a statement of the case on the 
claims for service connection for a back condition and a 
muscle condition.  In the statement of the case, the RO noted 
that a copy of a July 10, 1986, notice of disagreement had 
been received on June 26, 1987, with an April 30, 1986, 
rating decision, notification of which had been sent May 7, 
1986.  The RO further noted, "This was accepted as a Notice 
of Disagreement timely filed on the grounds that the previous 
Notice of Disagreement had been lost."  In July 1987, the 
veteran submitted a VA Form 1-9 substantive appeal requesting 
a personal hearing "on all issues" and stating that he 
would give testimony "which will support my claim for 
service connection for all issues on appeal."  

At the beginning of the October 1987 personal hearing, the 
issues were defined as a service connection for PTSD, a back 
condition, and a muscle condition and service connection for 
a breathing problem, a skin condition, and a liver disorder 
as secondary to Agent Orange exposure.  The claim for service 
connection for memory loss secondary to Agent Orange exposure 
was not mentioned but a claim for nonservice-connected 
pension, which had not been adjudicated at all or included in 
a statement of the case, was mentioned as one of the issues 
on appeal at the hearing.  In May 1988, the RO issued a 
supplemental statement of the case in which only the issue of 
service connection for PTSD was defined as one not claimed as 
secondary to Agent Orange exposure.  The claims for service 
connection for breathing problems, skin condition, memory 
loss, and liver disorder -- as well as the claims for a back 
disorder and muscle disorder -- were all listed as claims for 
service connection as a result of Agent Orange exposure.  
However, the Board notes that the veteran had never claimed 
service connection for a back disorder due to Agent Orange 
exposure.

In June 1988, the RO sent the veteran a letter explaining 
that a claim for nonservice-connected pension had not been 
adjudicated, and the veteran later submitted a claim which 
was denied in July 1988.  The veteran submitted a notice of 
disagreement and a statement of the case was issued in August 
1988.

In a decision dated June 21, 1990, the Board denied service 
connection for PTSD and a muscle disorder as not having been 
incurred or aggravated in service.  It denied the claim for 
service connection for a back disorder, noting that the 
rating decision of December 1979 was a final decision on this 
claim and stating that "a new factual basis has not been 
presented permitting the conclusion that a chronic low back 
disorder was incurred or aggravated in service."  The Board 
also denied the claim for nonservice-connected pension.

In a separate decision issued on June 21, 1990, the Board 
remanded claims for residuals of exposure to Agent Orange 
"claimed as a respiratory disorder, skin rash, and a liver 
disorder."  The Board did not list the claim for service 
connection  for memory loss due to Agent Orange exposure as 
one of the claims being remanded.  Moreover, the June 1990 
Board did not treat the claims for service connection for a 
muscle disorder and a back disorder as due to Agent Orange 
exposure.

On remand, the RO, in a May 1994 rating decision, denied 
claims for service connection for a respiratory disorder, 
skin rash, liver disorder, back condition, acquired 
psychiatric disorder (claimed as depression, fits of anger, 
and memory loss) and muscle condition as a result of exposure 
to Agent Orange.

II.  Claims Presently Before The Board On Appeal.

A.  Respiratory Disorder (Claimed As "Breathing Problems");
Skin Rash; Liver Disorder; And Acquired Psychiatric Disorder
(Claimed As "Depression And Fits Of Anger And Loss Of 
Memory")

The Board notes that there are six disorders in this case 
associated with claims for service connection based on Agent 
Orange exposure:  (1) a respiratory disorder; (2) a skin 
rash; (3) a liver disorder; (4) an acquired psychiatric 
disorder; (5) a muscle disorder; and (6) a back disorder.  Of 
these, the first four were claimed by the veteran in October 
1986 as specifically resulting from Agent Orange exposure in 
service, although what has been characterized as a 
respiratory disorder was claimed as "breathing problems" 
and what has been characterized as an acquired psychiatric 
disorder was claimed as "depression and fits of anger and 
loss of memory".  These claims were denied by the RO in May 
1987, the veteran filed a timely notice of disagreement with 
regard to them in May 1987, a statement of the case was 
issued which pertained to them in June 1987, and the veteran 
perfected his appeal to the Board of these claims in July 
1987.  

When the Board remanded the "Agent Orange" claims in June 
1990, it omitted the claim for service connection for 
"memory loss", i.e., what is now characterized as an 
acquired psychiatric disorder, from its remand order.  
However, the Board notes that the RO did the right thing in 
including the psychiatric disorder claim once again on remand 
when it considered the "Agent Orange" claims in May 1994 
under the new regulations VA had promulgated in accordance 
with the district court's holding in Nehmer.  The claim had 
been perfected to the Board and the Board's omission of it 
from the June 1990 remand order was an oversight.  However, 
this error was rendered harmless by the RO's action of 
properly including the claim in its May 1994 rating decision.  

Thus, the Board notes that the claims for service connection 
for a respiratory disorder; a skin rash; a liver disorder; 
and an acquired psychiatric disorder as a result of Agent 
Orange exposure have not been the subject of a final decision 
but rather originated with the May 1987 rating decision, were 
remanded by the Board for readjudication under new VA Agent 
Orange regulations in compliance with the Nehmer decision, 
were readjudicated by the RO in May 1994, and were returned 
to the Board for a decision.  Accordingly, the Board 
concludes that these claims are not subject to the reopening 
requirements of section 5108 of the statute but rather the 
appeal presently before the Board is the appeal of original 
claims for service connection for these disorders.  Because 
the Board's March 1995 decision on these claims was vacated 
by the Court, the Board reissues a decision on these claims 
in Part III of this decision below.

B.  Muscle Disorder.

With regard to the claim for service connection for a muscle 
disorder as a result of Agent Orange exposure, the Board 
notes that, in October 1986, the veteran also claimed service 
connection for aching joints and "muscles" as a result of 
exposure to Agent Orange.  This claim differs from the four 
claims discussed above in that a claim for service connection 
for a muscle disorder had previously been denied in an April 
1986 rating decision, although not on a basis which had 
considered it as secondary to Agent Orange exposure.  An 
untimely notice of disagreement with the April 1986 rating 
decision which denied service connection for a muscle 
condition was accepted as timely in June 1987, a separate 
statement of the case was issued on this claim and the appeal 
perfected in July 1987, and the Board denied the claim in 
June 1990.  Therefore, the Board concludes that a claim for 
service connection for a muscle disorder on a direct basis is 
the subject of a final Board decision and is not the subject 
of this appeal.

However, the question that arises is whether the October 1986 
claim for service connection for a muscle disorder based on 
exposure to Agent Orange should be considered as a new claim 
or whether the Board should consider it a claim to reopen a 
finally denied claim for service connection for a muscle 
disorder subject to the reopening requirements of section 
5108.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).  The resolution of this issue appears to depend on 
whether the promulgation of new regulations pertaining to 
claims for compensation benefits based on exposure to Agent 
Orange is considered a "liberalizing law," a term derived 
from section 3.114 of VA regulations.  38 C.F.R. § 3.114 
(1998); see Routen v. West, 142 F.3d 1434, 1441 (Fed. Cir. 
1998).

In Routen v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) noted that there were 
"three grounds on which a veteran may seek further 
consideration of a previously closed case."  Routen, 142 
F.3d at 1438.  The first was by showing that there was a 
"clear and unmistakable error" in the prior determination, 
the second was by submitting new and material evidence to 
reopen his claim, and the third was under a holding of the 
Federal Circuit in Spencer v. Brown "that under appropriate 
circumstances an intervening change in the applicable law may 
entitle a veteran to receive consideration of a claim, even 
though the claim is based on essentially the same facts as 
those in a previously adjudicated claim."  Routen, 142 F.3d 
at 1438; see Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994); 
see also 38 U.S.C.A. §§ 5108, 5109A, 7111 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.105(a), 3.156 (1998); 64 Fed. Reg. 2134 
(Jan. 13, 1999), to be codified at 38 C.F.R. Part 20 (1999).

In Routen, the Federal Circuit held that a change in a VA 
regulation concerning the application of the presumption of 
aggravation for peacetime veterans did not constitute a 
"liberalizing" change in the law "of the sort that 
entitles a veteran . . . an opportunity to renew his 
application for disability benefits." Routen, 142 F.3d at 
1442.  The Federal Circuit stated, 

[T]he regulation at issue now provides 
that the presumption of aggravation is 
rebutted by "clear and unmistakable 
evidence" where the preservice 
disability underwent an increase in 
severity during service."  38 C.F.R. 
§ 3.306(b) (1997).  This change in the 
evidentiary standard required to rebut 
the presumption is procedural in nature.  
Changing the Government's evidentiary 
standard for peacetime service veterans 
does not effect a substantive change in 
the law; that is, it does not create a 
new cause of action, since no new basis 
of entitlement is created.  The peacetime 
service veterans simply benefit from a 
stronger presumption toward the same 
ultimate disability benefit entitlement, 
based on the same factual predicates.

Routen, 142 F.3d at 1442.

In Ashford v. Brown, a veteran, who had been denied service 
connection for a lung disorder in a final decision, brought a 
claim for a lung disorder as a residual of asbestos exposure 
and argued that he was bringing a new claim and as such he 
did not have to submit new and material evidence to reopen 
his prior claim for a lung disorder.  Ashford v. Brown, 10 
Vet. App. 120, 123-24 (1997).  The veteran also noted that, 
since the denial of his previous claim, VA had promulgated a 
CIRCULAR on asbestos-related diseases which provided 
guidelines for rating boards when considering asbestos 
compensation claims.  Ashford, 10 Vet. App. at 123.  The 
Court rejected the veteran's argument that his claim for 
service connection for a lung disorder as a residual of 
asbestos exposure, noting that "VA's adoption of a special 
administrative protocol to be applied to asbestos-related 
claims, as found in a VA circular, does not support the 
conclusion that a new etiological theory amounts to a new 
claim."  Ashford, 10 Vet. App. at 124.  

In McCarrt v. West, 12 Vet. App. 164 (1999), the Court, 
citing Spencer and Routen, noted that, where the veteran's 
claim for service connection for residuals of exposure to 
Agent Orange was denied by the RO in 1981 and readjudicated 
de novo by VA in August 1995, due to the promulgation of new 
regulations regarding claims based on herbicide exposure, it 
would consider the claim an original claim rather than a 
claim to reopen.  McCarrt v. West, 12 Vet. App. at 167.  
Although the Court did not state directly whether the new 
regulations constituted "liberalizing laws", the Board, in 
keeping with the holding in McCarrt, will treat the claim for 
service connection for a muscle disorder based on Agent 
Orange exposure as an original claim rather than as a claim 
to reopen, and a decision on this claim is rendered in Part 
III below.

C.  Back Disorder.

With regard to the claim for service connection for a back 
disorder due to Agent Orange exposure, the Board notes that 
the veteran never actually made such a claim but rather the 
procedural history shows that this claim became incorporated 
with the other disabilities that he did claim were due to 
Agent Orange exposure in a May 1988 supplemental statement of 
the case.  The issue was subsequently characterized as 
service connection for a back disorder secondary to Agent 
Orange exposure in an August 1988 VA Form 646 and a May 1989 
Informal Hearing Presentation.  Moreover, when the RO 
adjudicated the claims remanded by the June 1990 Board for 
consideration under the new Agent Orange regulation in the 
May 1994 rating decision, it included the claim for service 
connection for a back disorder due to Agent Orange exposure.  
Therefore, the Board will consider this "claim" on appeal.

As with the claim for service connection for a muscle 
disorder, a claim for service connection for a back disorder 
was finally denied by the Board in June 1990.  However, as 
with the claim for service connection for the muscle 
disorder, the June 1990 Board decision did not consider the 
claim for service connection for the back disorder as due to 
Agent Orange exposure.  Therefore, the Board, in keeping with 
the holding in McCarrt, will treat the claim for service 
connection for a back disorder based on Agent Orange exposure 
as an original claim rather than as a claim to reopen, and a 
decision on this claim is rendered in Part III below.

III.  Service Connection For A Respiratory Disorder; A Skin 
Disorder;
A Liver Disorder; An Acquired Psychiatric Disorder;
A Muscle Disorder; And A Back Disorder
As Secondary To Agent Orange Exposure.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304 (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The law provides a 
presumption of service connection for certain diseases which 
become manifest after separation from service for veterans 
who served in the Republic of Vietnam during the Vietnam era.  
38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1998).  The presumption is a 
rebuttable one.  38 C.F.R. § 3.307(d) (1998).

The Federal Circuit determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1040 (1994).  The Secretary of 
Veterans Affairs, under the authority granted by the Agent 
Orange Act of 1991, has determined that a presumption of 
service connection based on exposure to herbicides, such as 
Agent Orange, used in the Republic of Vietnam during the 
Vietnam era is not warranted for certain conditions, 
including any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 61 Fed. Reg. 41,442 (1996).

Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  To establish a well grounded claim for service 
connection, a claimant has the burden to submit competent 
evidence to support each element of the claim, e.g., for 
direct service connection, the existence of a current 
disability; an injury sustained or disease contracted in 
service (this element usually requires VA to obtain and 
examine the veteran's service medical records which are 
ordinarily in the custody of the government); and a link or 
nexus between the two.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Whether a disease is the result of exposure to 
certain herbicide agents is a medical matter, and therefore 
"competent medical evidence to the effect that the claim is 
'plausible' or 'possible' is required" to establish a well 
grounded claim for service connection for a disorder as 
secondary to exposure to Agent Orange.  See Grottveit, 5 Vet. 
App. 91, 93 (1993).

In this case, the veteran served in the Republic of Vietnam 
during the Vietnam era.  Therefore, if any of the diseases 
listed in 38 C.F.R. § 3.309(e) become manifest after 
separation from service, subject to certain periods of time 
for certain diseases, the veteran is presumed to have been 
exposed to an herbicide agent and the disease may be 
service-connected provided "that the rebuttable presumption 
provisions of § 3.307(d) were also satisfied."  38 C.F.R. 
§§ 3.307(a)(6)(i), (ii), (iii), (d), 3.309(e) (1998).

With regard to the claim for service connection for a 
respiratory disorder due to Agent Orange exposure, the 
medical evidence of record shows that a diagnosis of 
bronchitis was rendered in the 1980's.  Bronchitis is not 
among the disorders listed in section 3.309(e) for which a 
presumption of service connection is provided based on 
exposure to Agent Orange.  Moreover, no medical evidence has 
been presented or secured to render plausible a claim that a 
current respiratory disorder, if any, is the result of a 
disease or injury incurred in service including exposure to 
Agent Orange.  Accordingly, the Board concludes that the 
claim for service connection for a respiratory disorder due 
to exposure to Agent Orange is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 

With regard to the claim for service connection for a skin 
disorder due to Agent Orange exposure, no medical evidence 
has been presented or secured to render plausible a claim 
that the veteran has a current skin disorder or that a 
current skin disorder, if any, is the result of a disease or 
injury incurred in service including exposure to Agent 
Orange.  Accordingly, the Board concludes that the claim for 
service connection for a skin disorder due to exposure to 
Agent Orange is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

With regard to the claim for service connection for a liver 
disorder due to Agent Orange exposure, the medical evidence 
of record shows that on a July-August 1986 VA medical center 
(VAMC) discharge summary a diagnosis of "elevated liver 
function studies" was rendered.  A liver biopsy did not 
reveal any disorder among those listed under section 3.309(3) 
of VA regulations.  Moreover, no medical evidence has been 
presented or secured to render plausible a claim that a 
current liver disorder, if any, is the result of a disease or 
injury incurred in service including exposure to Agent 
Orange.  Accordingly, the Board concludes that the claim for 
service connection for a liver disorder due to exposure to 
Agent Orange is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

With regard to the claim for service connection for an 
acquired psychiatric disorder due to Agent Orange exposure, 
the medical evidence of record shows that the veteran has 
been diagnosed as having PTSD and a personality disorder.  
These are not among the disorders listed in section 3.309(e) 
for which a presumption of service connection is provided 
based on exposure to Agent Orange.  Moreover, no medical 
evidence has been presented or secured to render plausible a 
claim that a current psychiatric disorder, if any, is the 
result of a disease or injury incurred in service including 
exposure to Agent Orange.  Accordingly, the Board concludes 
that the claim for service connection for an acquired 
psychiatric disorder due to exposure to Agent Orange is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

With regard to the claim for service connection for a muscle 
disorder due to Agent Orange exposure, the medical evidence 
of record shows that the veteran has been diagnosed as having 
myopathy and polymyalgia/polyarthralgia syndrome.  These are 
not among the disorders listed in section 3.309(e) for which 
a presumption of service connection is provided based on 
exposure to Agent Orange.  Moreover, no medical evidence has 
been presented or secured to render plausible a claim that a 
current muscle disorder, if any, is the result of a disease 
or injury incurred in service including exposure to Agent 
Orange.  Accordingly, the Board concludes that the claim for 
service connection for a muscle disorder due to exposure to 
Agent Orange is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

With regard to the claim for service connection for a back 
disorder due to Agent Orange exposure, the medical evidence 
of record shows that the veteran has been diagnosed as having 
chronic low back pain.  Chronic low back pain is not among 
the disorders listed in section 3.309(e) for which a 
presumption of service connection is provided based on 
exposure to Agent Orange.  Moreover, no medical evidence has 
been presented or secured to render plausible a claim that a 
current back disorder, if any, is the result of a disease or 
injury incurred in service including exposure to Agent 
Orange.  Accordingly, the Board concludes that the claim for 
service connection for a back disorder due to exposure to 
Agent Orange is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

Although the RO did not specifically state that it denied 
service connection for the veteran's claims on the basis that 
they were not well grounded, the Board concludes that the 
appellant is not prejudiced by the Board's denial of the 
claims on this basis because, in assuming that the claims 
were well grounded, the RO accorded the appellant greater 
consideration than the claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error); VAOGCPREC 16-92 at 7-10 (July 24, 1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claims for service 
connection well grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a respiratory disorder; a skin 
disorder; a liver disorder; an acquired psychiatric disorder; 
a muscle disorder; and a back disorder as residuals of Agent 
Orange exposure is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

